significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec se te rat ar in re company this letter constitutes notice that a waiver of above-named plan for the plan_year ending the following conditions ini nding standard for the has been granted subject_to within days of the date of this letter collateral that is acceptable to the pension_benefit_guaranty_corporation pbgc is provided to the plan to secure the amount of the waived_funding_deficiency the company will make contributions to the plan in amounts sufficient to meet nding by requirements for the plan for the plan_year ending eee witnout a waiver being granted your authorized representative agreed to these conditions in a letter dated date if these conditions are not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as a the company produces of the north american market iii the company's primary market is the nn e company has a share the company has historically been profitable however beginning in the early 2000's the company began experiencing significant financial hardship as a result of low metal difficult economic environment due to import competition and prices weak demand a poor financial performance of some of its debt-financed investments outside the united_states these financial difficulties forced the company to seek bankruptcy under chapter of the u s bankruptcy code on emerged from bankruptcy upon approval of its plan_of_reorganization lt the company has since in connection with its restructuring efforts the company has focused on achieving cost reductions through union negotiations reductions in employee benefit costs closure of a plant restructuring of its secured debt significant expenditure and inventory control entering into an exit financing facility and divestiture of its poorly-performing investments outside the united_states these efforts along with an improving economy have allowed the company to emerge from bankruptcy as a much more efficient operation currently the company’s operations and exit financing provide only enough cash to service the company's debt leaving little cash for operations however the increase in production efficiencies will result in a greater cash_flow in the next two to three years allowing the company to fund the plan on an ongoing basis financial projections provided by the company shows a return to profitability ini _ and cash flows that will allow the company to resume funding the plan and iii in fact the company is committed to during the plan_year ending meeting the minimum_funding_standard for the made the first quarterly payment that was due it will make the quarterly payment due on funded on a current_liability basis and has and has indicated that owever the plan is only the waiver for the plan_year ending year endin therefore plan has been granted subject_to the conditions listed above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that the establishment of another retirement_plan or any amendment to other retirement plans maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year nin should be entered on schedule b actuarial information that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b the date of this letter this reason we suggest for we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in - and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours carol d gold director employee_plans
